DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes implied language (i.e., “The present invention is directed to…,”). The phrase “The present invention is directed to” should be deleted or the like in order to maintain a clear and concise abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities: “frame assembly;” should be replaced with “frame assembly; and” or the like in order to maintain grammatical consistency within the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simons (US 2016/0338321 A1).
Regarding claim 1, Simons discloses a pet containment apparatus, comprising:
a frame assembly connectable to a cargo area of a vehicle such that the frame assembly is configured to be positioned over the head of at least one pet placed in the cargo area of the vehicle (figures 1-3, restraint system 11; the restraint system is connectable to a cargo area of a vehicle as presented in figure 1);
an overhead connector connected to the frame assembly (figures 1 and 3, upper couplers 23); and
at least one tether having a first end and a second end such that the first end is connected to the overhead connector and the second end is connectable to the at least one pet so as to prevent the at least one pet from leaving the cargo area of the vehicle (figures 1 and 3, loop 25).

Regarding claim 2, Simons discloses the limitations of claim 1, and further discloses:
a first attachment assembly connected to one side of the cargo area of the vehicle (figure 1, arm 17 and buttress 28); 
a second attachment assembly connected to the opposite side of the cargo area of the vehicle (figure 1, arm 19 and buttress 28); and 
a top pole extending therebetween for connecting the first attachment assembly and the second attachment assembly to one another such that the frame assembly is configured so that the top pole is positioned in the cargo area of the vehicle above the head of the at least one pet (figures 1 and 3, cross arm 21).  

Regarding claim 3, Simons discloses the limitations of claim 2, and further discloses the first attachment assembly being connectable to a first and second anchor provided on one side of the cargo area of the vehicle and the second attachment assembly being connectable to a third and fourth anchor provided on the opposite side of the cargo area of the vehicle (as shown in figures 1-3, the buttresses of the restraint system are connectable to anchors on a floor of a vehicle---for instance, couplers could be attached to buttresses so as to anchor the restraint system to a floor of a vehicle).

Regarding claim 6, Simons discloses the limitations of claim 2, and further discloses the top pole being a fixed length (paragraph 0030, “The combination of the first and second riser arms 17, 19 and the cross arm 21 may be constructed from any number of segments, and all may be constructed from a tubular material, such as a stainless steel tube,”).

Regarding claim 7, Simons discloses the limitations of claim 2, and further discloses the top pole being adjustable to various lengths (paragraph 0030).



Regarding claim 9, Simons discloses the limitations of claim 1, and further discloses the at least one tether being connectable to a harness attached to the at least one pet (figure 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Simons in view of Belluomini (US 4,899,694 A) and Hill (US 6,079,369 A).
	Regarding claim 4, Simons discloses the limitations of claim 3, and further discloses the first attachment assembly being connectable to the first anchor and the second anchor, and the second attachment assembly being connectable to the third anchor and the fourth anchor (figures 1-3). However, Simons does not appear to specifically disclose the first attachment assembly being connectable to the first anchor with an S hook and the second anchor with a turnbuckle and the second attachment assembly being connectable to the third anchor with an S hook and the fourth anchor with a turnbuckle.
	Belluomini teaches an attachment assembly being connectable to an anchor with an S hook (figure 4, attachment portion 14 and S-hook 40).
	Hill teaches an attachment assembly being connectable to an anchor with a turnbuckle (figures 2-3, chain 12 and turn buckle swivel 32).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Simons and include the first attachment assembly being connectable to the first anchor with an S hook and the second anchor with a turnbuckle and the second attachment assembly being connectable to the third anchor with an S hook and the fourth anchor with a turnbuckle, as taught by Belluomini and Hill, in order to:
permit easier engagement or disengagement of a connection between an assembly and an anchor (e.g., Belluomini, column 2, lines 62-65, “S-hook 40 may be inserted between hook 36 and eyelet 38 to enable easier engagement/disengagement of the threaded rod to the side wall,); and to
permit swivel fastening of an assembly to an anchor (e.g., Hill, column 1, lines 62-64, “The second end is swively secured to the side wall by a turn buckle swivel,”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Simons in view of Everhart (US 2007/0175407 A1).
Regarding claim 5, Simons discloses the limitations of claim 2, and further discloses the first attachment assembly being provided with a first bottom pole, a second bottom pole, and a plurality of side poles (figure 2, bottom frame 15 includes multiple poles, with the poles couples to buttresses 28 being bottom poles; buttresses 28 include multiple poles which could be side poles, as shown in figures 1-2), the first attachment assembly and the second attachment assembly being connected with the top pole so as to cooperate to position the top pole above the head of the at least one pet positioned in the cargo area of the vehicle (figures 1-3).
Simons does not appear to specifically disclose a first bottom pole having a swivel connector connected to each end of the first bottom pole, one swivel connector configured to receive a first side pole on one end of the first bottom pole and the other swivel connector configured to receive a second side pole on the other end of the first bottom pole and wherein the second attachment assembly is provided with a second bottom pole having a swivel connector connected to each end of the second bottom pole, one swivel connector configured to receive a third side pole on one end of the second bottom pole and the other swivel connector configured to receive a fourth side pole on the other end of the second bottom pole.
Everhart teaches a bottom pole having a swivel connector connected to each end of the bottom pole (figure 1A, harness 100 and swiveling clip mechanism 112), one swivel connector configured to receive a side pole on one end of the bottom pole and the other swivel connector configured to receive another side pole on the other end of the bottom pole (figure 1A). Everhart also teaches having another bottom pole having the same swivel connector limitations that are included in the instant paragraph (e.g., 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include a first bottom pole having a swivel connector connected to each end of the first bottom pole, one swivel connector configured to receive a first side pole on one end of the first bottom pole and the other swivel connector configured to receive a second side pole on the other end of the first bottom pole and wherein the second attachment assembly is provided with a second bottom pole having a swivel connector connected to each end of the second bottom pole, one swivel connector configured to receive a third side pole on one end of the second bottom pole and the other swivel connector configured to receive a fourth side pole on the other end of the second bottom pole, as taught by Everhart, in order to permit rotation of the bottom pole while it is connected to a side pole (e.g., Everhart, paragraph 0037, “Thus, the relative position of the permanent loop 202 as compared to both post 204 and base 206 is allowed to rotate 360 degrees, which provides the swivel action of swiveling clip mechanism 112,”).

Prior Art References
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and in at least claim 1. For example, Fleischer (US 5,505,162 A) discloses a frame assembly, an overhead connector connected to the frame assembly, and at least one tether.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647